 

Exhibit 10.1

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”) is entered into as of September
24, 2020, by and between Metuchen Pharmaceuticals LLC, a Delaware limited
liability company (“Company”), and the undersigned (the “Stockholder”).

 

WHEREAS, as of the date hereof, the Stockholder is the sole record and
beneficial owner of and has the sole power to vote (or to direct the voting of)
the number of shares of common stock, par value $0.0001 per share (the “Common
Shares”) of Neurotrope, Inc. a Nevada corporation (“Neurotrope”), set forth
opposite the Stockholder’s name on Schedule I hereto (such Common Shares
together with any other shares of Neurotrope (“Shares”));

 

WHEREAS, Petros Pharmaceuticals, Inc., a Delaware corporation (“Parent”), PM
Merger Sub 1, LLC, a Delaware limited liability company and direct wholly owned
subsidiary of Parent (“Merger Sub 1”), PN Merger Sub 2, Inc., a Delaware
corporation and direct wholly owned subsidiary of Parent (“Merger Sub 2”),
Company and Neurotrope, have previously entered into an agreement and plan of
merger, dated as of May 17, 2020 (as amended from time to time, the “Merger
Agreement”), pursuant to which (i) Merger Sub 1 will be merged with and into the
Company (the “Metuchen Merger”) with the Company continuing as the surviving
limited liability company and as a wholly owned subsidiary of Parent, and (ii)
Merger Sub 2 will be merged with and into Neurotrope (the “Neurotrope Merger”
and together with the Metuchen Merger, the “Mergers”) with Neurotrope continuing
as the surviving corporation and as a wholly owned subsidiary of Parent;

 

WHEREAS, the Neurotrope Merger requires the affirmative vote of the holders of
(i) a majority in voting power of the outstanding shares of Neurotrope Common
Stock (as defined in the Merger Agreement) voting separately as a class and (ii)
two-thirds in voting power of the outstanding shares of Neurotrope Preferred
Stock (as defined in the Merger Agreement) voting separately as a class, in each
case, on the applicable record date;

 

WHEREAS, as an inducement to Company’s willingness to consummate the
transactions contemplated by the Merger Agreement, transactions from which the
Stockholder believes it will derive substantial benefits through its ownership
interest in Neurotrope, the Stockholder is entering into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, the
parties agree as follows:

  

ARTICLE I
DEFINITIONS

 

Section 1.1 Capitalized Terms. For purposes of this Agreement, capitalized terms
used and not defined herein shall have the respective meanings ascribed to them
in the Merger Agreement.

 

ARTICLE II
VOTING AGREEMENT

 

Section 2.1 Agreement to Vote. The Stockholder hereby agrees that, during the
Voting Period (as defined below), and at any duly called meeting of the
stockholders of Neurotrope (or any adjournment or postponement thereof), or in
any other circumstances (including action by written consent of stockholders in
lieu of a meeting) upon which a vote, adoption or other approval or consent with
respect to the adoption of the Merger Agreement or the approval of the
Neurotrope Merger and any of the transactions contemplated thereby is sought,
the Stockholder shall, if a meeting is held, appear at the meeting, in person or
by proxy, and shall provide a written consent or vote (or cause to be voted), in
person or by proxy, all Shares held by the Stockholder as of any applicable
record date (the “Subject Shares”), in each case (a) in favor of (i) any
proposal to adopt and approve or reapprove the Merger Agreement and the other
transactions contemplated thereby and (ii) waiving any notice that may have been
or may be required relating to the Neurotrope Merger or any of the other
transactions contemplated by the Merger Agreement, and (b) against any
Acquisition Proposal and any action in furtherance of any such Acquisition
Proposal. As used herein, (x) the term “Expiration Time” shall mean the earliest
to occur of (A) the Effective Time and (B) the date and time of the valid
termination of the Merger Agreement in accordance with its terms, and (y) the
term “Voting Period” shall mean such period of time between the date hereof and
the Expiration Time.

 



  

 

 

ARTICLE III
TERMINATION

 

Section 3.1 Termination. This Agreement shall automatically terminate, and
neither Company nor the Stockholder shall have any rights or obligations
hereunder and this Agreement shall become null and void and have no effect upon
the earliest to occur of: (a) the Effective Time; or (b) the valid termination
of the Merger Agreement in accordance with its terms. The parties acknowledge
that, upon termination of this Agreement as permitted under and in accordance
with the terms of this Article III, no party to this Agreement shall have the
right to recover any claim with respect to any losses suffered by such party in
connection with such termination, except that the termination of this Agreement
shall not relieve either party to this Agreement from liability for such party’s
intentional and material breach of any terms of this Agreement. Notwithstanding
anything to the contrary herein, the provisions of this Article III and Article
IV shall survive the termination of this Agreement.

 

ARTICLE IV
MISCELLANEOUS

 

Section 4.1 Further Actions. Subject to the terms and conditions set forth in
this Agreement, the Stockholder agrees to take any and all actions and to do all
things reasonably necessary to effectuate this Agreement.

 

Section 4.2 Fees and Expenses. Except as otherwise specifically provided herein,
each party shall bear its own expenses in connection with this Agreement and the
transactions contemplated hereby.

 

Section 4.3 Amendments, Waivers, etc. This Agreement may not be amended except
by an instrument in writing signed by the parties hereto and specifically
referencing this Agreement. The failure of any party to assert any rights or
remedies shall not constitute a waiver of such rights or remedies.

 

Section 4.4 Notices. Any notice, request, instruction or other document required
to be given hereunder shall be sufficient if in writing, and sent by confirmed
electronic mail transmission of a “portable document format” (“.pdf”) attachment
(provided that any notice received by electronic mail transmission or otherwise
at the addressee’s location on any business day after 5:00 p.m. (addressee’s
local time) shall be deemed to have been received at 9:00 a.m. (addressee’s
local time) on the next business day), by reliable overnight delivery service
(with proof of service), or hand delivery, addressed as follows:

 

If to Company, to:

 

Metuchen Pharmaceuticals LLC 

c/o Juggernaut Capital Partners 

5301 Wisconsin Avenue NW, Suite 570 

Washington, DC 20015 

Attn: John Shulman

Email: jshulman@juggernautcap.com

 

with a copy to (which shall not constitute notice):

 

Morgan, Lewis & Bockius LLP 

1111 Pennsylvania Avenue, NW 

Washington, DC 20004 

Attn: Andrew M. Ray

Email: andrew.ray@morganlewis.com

 

If to the Stockholder, to the address or electronic mail address set forth on
the signature pages hereto, or to such other person or address as any party
shall specify by written notice so given.

 



  

 

 

Section 4.5 Headings. Headings of the Articles and Sections of this Agreement
are for convenience of the parties only and shall be given no substantive or
interpretive effect whatsoever.

 

Section 4.6 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application of such provision to any person
or any circumstance, is invalid or unenforceable (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application of
such provision, in any other jurisdiction.

 

Section 4.7 Entire Agreement; Assignment. This Agreement constitutes the entire
agreement, and supersedes all other prior agreements and understandings, both
written and oral, between the parties, or any of them, with respect to the
subject matter hereof. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by any of the parties hereto (whether
by operation of law or otherwise) without the prior written consent of the other
parties, except that without consent, Company may assign all or any of its
rights and obligations hereunder to any of its Affiliates that assume the rights
and obligations of Company under the Merger Agreement. Subject to the preceding
two sentences, this Agreement will be binding upon, inure to the benefit of and
be enforceable by the parties hereto and their respective successors and
permitted assigns. Notwithstanding anything to the contrary set forth herein,
the Stockholder agrees that this Agreement and the obligations hereunder shall
be binding upon any Person to which record or beneficial ownership of the
Stockholder’s Subject Shares shall pass, whether by operation or law or
otherwise, including the Stockholder’s heirs, guardians, administrators or
successors and assigns, and the Stockholder agrees to take all actions necessary
to effect the foregoing.

 

Section 4.8 Governing Law. THIS AGREEMENT AND ALL QUESTIONS RELATING TO THE
INTERPRETATION OR ENFORCEMENT OF THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN
AND IN ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN
ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICTS
OF LAW PRINCIPLES THEREOF TO THE EXTENT THAT SUCH PRINCIPLES WOULD DIRECT A
MATTER TO ANOTHER JURISDICTION.

 

Section 4.9 Specific Performance. The Stockholder acknowledges that any breach
of this Agreement would give rise to irreparable harm for which monetary damages
would not be an adequate remedy and each of Company and Neurotrope shall be
entitled to a decree of specific performance and to temporary, preliminary and
permanent injunctive relief to prevent breaches or threatened breaches of any of
the provisions of this Agreement, without the necessity of proving the
inadequacy of monetary damages as a remedy, which shall be the sole and
exclusive remedy for any such breach.

 

Section 4.10 Submission to Jurisdiction. The parties hereby irrevocably submit
to the exclusive personal jurisdiction of the state and federal courts sitting
in the City of New York, Borough of Manhattan, and hereby waive, and agree not
to assert, as a defense in any action, suit or proceeding for the interpretation
or enforcement hereof, that it is not subject thereto or that such action, suit
or proceeding may not be brought or is not maintainable in said courts or that
the venue thereof may not be appropriate or that this Agreement may not be
enforced in or by such courts, and the parties hereto irrevocably agree that all
claims relating to such action, suit or proceeding shall be heard and determined
in such courts. The parties hereby consent to and grant any such court
jurisdiction over the person of such parties and, to the extent permitted by
law, over the subject matter of such dispute and agree that mailing of process
or other papers in connection with any such action or proceeding in the manner
provided in Section 4.4 or in such other manner as may be permitted by Legal
Requirements shall be valid and sufficient service thereof.

 



  

 

 

Section 4.11 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 4.11.

 

Section 4.12 Counterparts. This Agreement may be executed in two or more
counterparts (including by facsimile transmission or other means of electronic
transmission, such as by electronic mail in “.pdf” form), each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument, and shall become effective when one or more
counterparts have been signed by each of the parties and delivered (by facsimile
or otherwise) to the other parties. 

 

[Remainder of page left intentionally blank. Signature pages follow.]

 



  

 

 

IN WITNESS WHEREOF, Company and the Stockholder have caused this Agreement to be
duly executed as of the day and year first above written.

 

  METUCHEN PHARMACEUTICALS, LLC         By:         Name:                       
Title:  

 

[Signature Page to Voting Agreement]

 

      [Stockholder]       Address: [●]               Email Address: [●]

 

[Signature Page to Voting Agreement]

 



  

 

 

Schedule I
Ownership of Common Shares

 

Name and Address of Stockholder Number of Common Shares
[                                ] [            ]

 



  

 